               Case 6:20-cv-00039-ADA Document 1 Filed 01/21/20 Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


INTELLIGENT AGENCY, LLC,

     Plaintiff,                                                CIVIL ACTION NO.: 6:20-cv-39

     v.                                                        JURY TRIAL DEMANDED

NEIGHBORFAVOR, INC.,

    Defendant.


                          COMPLAINT FOR PATENT INFRINGEMENT

          1.       This is an action under the patent laws of the United States, Title 35 of the United
States Code, for patent infringement, in which Intelligent Agency, LLC (“Intelligent Agency” or
“Plaintiff”) makes the following allegations against Neighborfavor, Inc. (“Neighborfavor”).


                                               PARTIES
          2.       Plaintiff Intelligent Agency is a Texas limited liability company having its
primary office at 4507 Byron Circle, Irving, TX 75038-6324. The owner of Intelligent Agency is
Mr. Federico Fraccaroli.
          3.       On information and belief, Defendant Neighborfavor is a Delaware corporation
having a principal place of business at 1705 Guadalupe Street, Suite 300, Austin, Texas 78701-
1273. On information and belief, the registered agent for service of process in Texas for
Neighborfavor is Cogency Global Inc., 1601 Elm Street, Suite 4360, Dallas, Texas 75201.

                                    JURISDICTION AND VENUE

          4.       This action arises under the patent laws of the United States, Title 35 of the
United States Code. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
1338(a).
          5.       Venue is proper in this district under 28 U.S.C. §§ 1391(c), generally, and under
1400(b), specifically. On information and belief, Neighborfavor maintains at least one regular



                                                Page 1 of 10
            Case 6:20-cv-00039-ADA Document 1 Filed 01/21/20 Page 2 of 10




and established place of business in this Judicial District and has committed acts of patent
infringement in this Judicial District by using, selling and/or offering for sale infringing
instrumentalities to customers in this Judicial District.
       6.       Neighborfavor is subject to this Court’s specific and general personal jurisdiction
pursuant to due process and/or the Texas Long Arm Statute, due at least to their presence and
substantial business in this forum, including: (i) maintaining a physical presence in this forum;
(ii) committing at least a portion of the infringements in this forum; and (iii) regularly doing or
soliciting business, engaging in other persistent courses of conduct, and/or deriving substantial
revenue from goods and services provided to individuals in Texas and in this Judicial District.


        FACTUAL BACKGROUND RELEVANT TO ALL CAUSES OF ACTION

       7.       Federico Fraccaroli is an American technologist, inventor, author, and
entrepreneur. Mr. Fraccaroli has been recognized for his innovations and contributions to the
body of technical knowledge. This recognition includes, but is not limited to, the publication of
Mr. Fraccaroli’s technical articles in prestigious international technical journals, as well as well-
attended public events featuring Mr. Fraccaroli as a speaker. Recently, one of Mr. Fraccaroli’s
innovative projects was named as a finalist for the Innovation Award at SXSW® 2018, one of
the most prominent events in the U.S showcasing emerging technologies.
       8.       A list of Mr. Fraccaroli’s recent publications includes Wearable Electronics
Directional Augmented Reality, University Booth, Proc. of IEEE Design, Automation and Test in
Europe, Lausanne (CH), Mar. 28-30, 2017; Demo Abstract: Low-Complexity Eyewear System for
Direction-based Augmented Reality Applications. Proc. of ACM Conf. on Embedded Network
Sensor Systems (SenSys), Delft (NL), Nov. 5-8, 2017; and A System C-based Simulator for
Design Space Exploration of Smart Wireless Systems, Dresden (DE), Proc. of IEEE Design,
Automation and Test in Europe, Mar. 19-23, 2018.
       9.       Mr. Fraccaroli is the named inventor of a variety of patents on novel and
innovative inventions across a variety of technological fields, including telecommunications,
location-based services, augmented reality, and embedded systems. His inventive activity spans
more than twenty years. Some of Mr. Fraccaroli’s inventions from the nineties have proven
essential to certain location-based services.
       10.      Mr. Fraccaroli’s patent portfolio includes, in relevant part:

                                                  [2]
         Case 6:20-cv-00039-ADA Document 1 Filed 01/21/20 Page 3 of 10




                United States Patent No. 9,286,610, issued March 15, 2016, entitled “Method and
                 Apparatus for a Principal / Agent Based Mobile Commerce” (the “’610 Patent”);

                United States Patent No. 9,439,035, issued September 6th, 2016, entitled
                 “Method, System and Apparatus for Managing Attributes and Functionalities of
                 Areas Exhibiting Density of Users” (the “’035 Patent”); and

                United States Patent No. 9,894,476, issued February 13, 2018, entitled “Method,
                 System and Apparatus for Location-Based Machine-Assisted Interactions” (the
                 “’476 Patent”).

       11.       The ‘610 Patent, ‘035 Patent and ‘476 Patent (hereinafter, collectively, the
“Intelligent Agency Patents”) are valid and enforceable in all respects, and are attached as
exhibits A, B and C to this Complaint.
       12.       The disclosure and claims of the ‘610 Patent are directed to a variety of methods,
systems, and tools for facilitating mobile commerce based on an agent’s proximity to certain
users and locations.
       13.       Specifically, the ‘610 Patent is directed to a machine implemented method for
facilitating a prospective business transaction involving a principal, an agent, and a user. The
claimed method comprises, in part: at least partially causing the generation of indicia that a first
mobile equipment associated with a user digital identifier, and a second mobile equipment, that
is associated with an agent digital identifier, meet a location based criterion, as determined by
using at least one microprocessor.
       14.       Generation of location-related indicia under the ‘610 Patent is regulated by a
number of factors, including at least: an agent-user matching algorithm using predefined data
selected from the group consisting of data indicating a proclivity of the user toward
predetermined business transactions, data related to terms of said prospective business
transaction, wherein the terms are controlled by the principal, data related to parameters
associated to the prospective business transaction, wherein the parameters are controlled by the
principal, data related to a brand that is associated with the agent, data related to preferences
associated with the user, wherein the preferences are controlled by the user, data related to user
generated keywords indicating an explicit interest toward a predefined product, data related to
user generated keywords indicating an explicit interest toward a predefined service, data related
to patterns associated with the user, data related to attributes associated with the user, data



                                                 [3]
          Case 6:20-cv-00039-ADA Document 1 Filed 01/21/20 Page 4 of 10




related to locations associated with the prospective business transaction, wherein the locations
are controlled by the principal, and combinations thereof.
        15.     Finally, the method set forth and claimed in the ‘610 Patent involves generation of
a principal-controlled participation condition associated with the agent digital identifier wherein
the principal-controlled participation condition selectably enables the second mobile equipment,
associated with the agent digital identifier, to participate to the machine implemented method.
        16.     The disclosure and claims of the ‘035 Patent are directed to a variety of methods,
systems, and tools relating to analytics pertaining to the permanence of users within and around a
session area.
        17.     According to at least one claimed embodiment, the claimed invention is a
computer system having a set of instructions stored in at least one non-transitory computer-
readable medium for controlling at least one digital computer in performing desired functions
comprising a set of instructions formed into each of a plurality of modules.
        18.     Each of the modules comprises a set of processes. The processes include a
process for at least partially facilitating compiling by a computer apparatus a set of attributes
related to a first user who belongs to a predetermined group and is determined to be positioned in
proximity to other users who also belong to the predetermined group, whereby a set density of
members of the predetermined group is achieved.
        19.     The set of processes also includes at least a process for facilitating the providing
of indicia, subject to the first user's settings, of at least one subset of the set of attributes related
to the first user to at least a second user. The second user is selected from the group consisting
of: a user who contributes to achieving set density of members of the predetermined group, a
user who does not contribute to achieving set density of members of the predetermined group.
The subset of the set of attributes comprises a real-time presence attribute associated with a
session area.
        20.     The disclosure and claims of the ‘476 Patent are directed to a variety of methods,
systems, and tools for at least partially enabling a set of functionalities and attributes associated
to an area for facilitating business transactions, networking activities, or social interactions of
users who are within, proximate, or associated, at least provisionally, with the area.




                                                   [4]
          Case 6:20-cv-00039-ADA Document 1 Filed 01/21/20 Page 5 of 10




        21.     According to one claimed embodiment, the ‘476 Patent is directed to a method
comprising facilitating discovery of indicia of a session area via a location aware mobile
application.
        22.     The session area has specific attributes. It is anchored to at least one reference
point, exhibits at least one first set of spatial boundaries associated with the at least one reference
point, and is associated with at least one time-related parameter defining at least one
functionality connected with said session area.
        23.     The discovery of indicia of the session area is facilitated, at least in part, based on
assessment of distance data from the at least one reference point.
        24.     The claimed method further comprises the steps of facilitating association with
the session area of at least one user among a first plurality of users based, at least in part, on a
distance parameter from the at least one reference point, and facilitating selectively enabling the
activation of a second plurality of users by an authority, wherein said activation facilitates the
association of said second plurality of users with said first plurality of users.
        25.     At least one interactive networking functionality for the at least one user among
the first plurality of users is enabled. The at least one user among the first plurality of users
selectively receives indicia of at least one user among the second plurality of users.
        26.     The method further comprises facilitating determining which user among the
second plurality of users has the strongest connection with the reference point based, at least in
part, on that user's location, and facilitating activating a timer associated with the one user among
the second plurality of users such that if a task is not accomplished by the one user among the
second plurality of users within the expiration of the timer, an association with the at least one
user among the first plurality of users is inhibited, at least temporarily, and thus the quality of
interactions between the first plurality of users and the second plurality of users is regulated.
        27.     Finally, the method comprises facilitating providing guidance indicia to the one
user among the second plurality of users to facilitate a meeting with the at least one user among
the first plurality of users.

                                     COUNT I
                       INFRINGEMENT OF U.S. PATENT NO. 9,286,610

        28.     Plaintiff is the owner by assignment of the Intelligent Agency Patents, including
all rights to recover for past, present and future acts of infringement.

                                                  [5]
          Case 6:20-cv-00039-ADA Document 1 Filed 01/21/20 Page 6 of 10




       29.     Defendant Neighborfavor operates a service-delivery business under the brand
name “Favor,” using a variety of instrumentalities including a networking method, a networking
system, a downloadable mobile application (the “Favor Mobile App”) and a network of devices
having the Favor Mobile App installed thereon, all interacting with a computer network operated
by   Neighborfavor     (the   “Favor   Network,”       and   collectively,   the   “Favor   Infringing
Instrumentalities”).
       30.     On information and belief, the Favor Infringing Instrumentalities incorporate a
machine implemented method for facilitating a prospective business transaction involving a
principal, an agent, and a user. The method comprises, in part: at least partially causing the
generation of indicia that a first mobile equipment associated with a user digital identifier, and a
second mobile equipment, that is associated with an agent digital identifier, meet a location
based criterion, as determined by using at least one microprocessor.
       31.     On information and belief, generation of location-related indicia within the Favor
Infringing Instrumentalities is regulated by a number of factors, including at least: an agent-user
matching algorithm using predefined data selected from the group consisting of data indicating a
proclivity of the user toward predetermined business transactions, data related to terms of said
prospective business transaction, wherein the terms are controlled by the principal, data related
to parameters associated to the prospective business transaction, wherein the parameters are
controlled by the principal, data related to a brand that is associated with the agent, data related
to preferences associated with the user, wherein the preferences are controlled by the user, data
related to user generated keywords indicating an explicit interest toward a predefined product,
data related to user generated keywords indicating an explicit interest toward a predefined
service, data related to patterns associated with the user, data related to attributes associated with
the user, data related to locations associated with the prospective business transaction, wherein
the locations are controlled by the principal, and combinations thereof.
       32.     On information and belief, the method performed by the Favor Infringing
Instrumentalities involves generation of a principal-controlled participation condition associated
with the agent digital identifier wherein the principal-controlled participation condition
selectably enables the second mobile equipment, associated with the agent digital identifier, to
participate to the machine implemented method.




                                                 [6]
            Case 6:20-cv-00039-ADA Document 1 Filed 01/21/20 Page 7 of 10




          33.   Neighborfavor has, either directly or through intermediaries including
distributors, partners, contractors, employees, divisions, branches, subsidiaries, or parents, used,
operated, provided, supplied, distributed, offered for sale, sold, and/or provided access to the
Favor Infringing Instrumentalities.
          34.   The Favor Infringing Instrumentalities infringe one or more claims of the ‘610
Patent.
          35.   Neighborfavor’s use, operation, provision, supply, distribution, offer for sale, sale
and/or provision of access to the Favor Infringing Instrumentalities covered by the ‘610 Patent
has been conducted without a license, authority or permission of Intelligent Agency.
          36.   Neighborfavor’s unauthorized and unlicensed use, operation, import, provision,
supply, distribution, offer for sale, sale and/or provision of access to the Favor Infringing
Instrumentalities, and methods and apparatuses covered by the ‘610 Patent, constitutes patent
infringement under 35 U.S.C. § 271.

                                    COUNT II
                      INFRINGEMENT OF U.S. PATENT NO. 9,439,035

          37.   The allegations of the foregoing paragraphs are incorporated herein by reference.
          38.   On information and belief, Neighborfavor operates a computer system having a
set of instructions stored in at least one non-transitory computer-readable medium for controlling
at least one digital computer in performing desired functions comprising a set of instructions
formed into each of a plurality of modules.
          39.   On information and belief, each of the modules comprises a set of processes. The
processes include a process for at least partially facilitating compiling by a computer apparatus a
set of attributes related to a first user who belongs to a predetermined group and is determined to
be positioned in proximity to other users who also belong to the predetermined group, whereby a
set density of members of the predetermined group is achieved.
          40.   On information and belief, the set of processes also includes at least a process for
facilitating the providing of indicia, subject to the first user's settings, of at least one subset of the
set of attributes related to the first user to at least a second user. The second user is selected from
the group consisting of: a user who contributes to achieving set density of members of the
predetermined group, a user who does not contribute to achieving set density of members of the



                                                   [7]
            Case 6:20-cv-00039-ADA Document 1 Filed 01/21/20 Page 8 of 10




predetermined group. The subset of the set of attributes comprises a real-time presence attribute
associated with a session area.
          41.   The Favor App and Favor Network infringe one or more claims of the ‘035
Patent.
          42.   Neighborfavor’s use, operation, provision, supply, distribution, offer for sale, sale
and/or provision of access to the Favor Infringing Instrumentalities covered by the ‘035 Patent
has been conducted without a license, authority or permission of Intelligent Agency.
          43.   Neighborfavor’s unauthorized and unlicensed use, operation, import, provision,
supply, distribution, offer for sale, sale and/or provision of access to the Favor Infringing
Instrumentalities, and methods and apparatuses covered by the ‘035 Patent, constitutes patent
infringement under 35 U.S.C. § 271.

                                   COUNT III
                      INFRINGEMENT OF U.S. PATENT NO. 9,894,476

          44.   The allegations of the foregoing paragraphs are incorporated herein by reference.
          45.   On information and belief, Neighborfavor performs methods comprising
facilitating discovery of indicia of a session area via a location aware mobile application.
          46.   On information and belief, the session area has specific attributes. It is anchored
to at least one reference point, exhibits at least one first set of spatial boundaries associated with
the at least one reference point, and is associated with at least one time-related parameter
defining at least one functionality connected with said session area.
          47.   On information and belief, the discovery of indicia of the session area is
facilitated, at least in part, based on assessment of distance data from the at least one reference
point.
          48.   On information and belief, the method performed by Neighborfavor further
comprises the steps of facilitating association with the session area of at least one user among a
first plurality of users based, at least in part, on a distance parameter from the at least one
reference point, and facilitating selectively enabling the activation of a second plurality of users
by an authority, wherein said activation facilitates the association of said second plurality of
users with said first plurality of users.
          49.   On information and belief, at least one interactive networking functionality for the
at least one user among the first plurality of users is enabled. The at least one user among the

                                                 [8]
               Case 6:20-cv-00039-ADA Document 1 Filed 01/21/20 Page 9 of 10




first plurality of users selectively receives indicia of at least one user among the second plurality
of users.
          50.      On information and belief, the method further comprises facilitating determining
which user among the second plurality of users has the strongest connection with the reference
point based, at least in part, on that user's location, and facilitating activating a timer associated
with the one user among the second plurality of users such that if a task is not accomplished by
the one user among the second plurality of users within the expiration of the timer, an association
with the at least one user among the first plurality of users is inhibited, at least temporarily, and
thus the quality of interactions between the first plurality of users and the second plurality of
users is regulated.
          51.      On information and belief, the method comprises the step of facilitating providing
guidance indicia to the one user among the second plurality of users to facilitate a meeting with
said at least one user among the first plurality of users.
          52.      The Favor App and Favor Network infringe one or more claims of the ‘476
Patent.
          53.      Neighborfavor’s use, operation, provision, supply, distribution, offer for sale, sale
and/or provision of access to the Favor Infringing Instrumentalities covered by the ‘476 Patent
has been conducted without a license, authority or permission of Intelligent Agency.
          54.      Neighborfavor’s unauthorized and unlicensed use, operation, import, provision,
supply, distribution, offer for sale, sale and/or provision of access to the Favor Infringing
Instrumentalities, and methods and apparatuses covered by the ‘476 Patent, constitutes patent
infringement under 35 U.S.C. § 271.


                                     DEMAND FOR JURY TRIAL

          Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by a jury
of any issues so triable by right.


                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Intelligent Agency respectfully requests that this Court enter:
          a.       A judgment in favor of Intelligent Agency that Neighborfavor has infringed the


                                                    [9]
             Case 6:20-cv-00039-ADA Document 1 Filed 01/21/20 Page 10 of 10




‘610 Patent;
        b.       A judgment in favor of Intelligent Agency that Neighborfavor has infringed the
‘035 Patent;
        c.       A judgment in favor of Intelligent Agency that Neighborfavor has infringed the
‘476 Patent;
        d.       A permanent injunction enjoining Neighborfavor and its officers, directors,
agents, servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others
acting in active concert therewith from infringement of the Intelligent Agency Patents;
        e.       A judgment and order requiring Neighborfavor to pay Intelligent Agency its
damages, costs, expenses, and pre-judgment and post-judgment interest for Neighborfavor’s
infringement of the Intelligent Agency Patents as provided under 35 U.S.C. § 284;
        f.       An award to Intelligent Agency for enhanced damages resulting from the
knowing and deliberate nature of Neighborfavor’s prohibited conduct with notice being made at
least as early as the service date of this complaint, as provided under 35 U.S.C. § 284;
        g.       A judgment and order finding that this is an exceptional case within the meaning
of 35 U.S.C. § 285 and awarding to Intelligent Agency its reasonable attorneys’ fees; and
        h.       Any and all other relief to which Intelligent Agency may show itself to be
entitled.


Dated: January 21, 2020                        Respectfully Submitted,
                                           By: /s/ Kenneth Thomas Emanuelson
                                               Kenneth Thomas Emanuelson
                                               Texas State Bar No. 24012591
                                               THE EMANUELSON FIRM
                                               17304 Preston Road, Suite 800
                                               Dallas, Texas 75252
                                               469-363-5808
                                               Ken@Emanuelson.us

                                               ATTORNEY FOR PLAINTIFF
                                               INTELLIGENT AGENCY, LLC




                                                [10]
